 

F|LED

December 19, 2018
UNITED STATES DISTRICT COURT FOR THE ctERK, us DtSTRlcT couRT

EASTERN D|.STR|CT OF
CAL|FO RN|A

EASTERN DISTRICT OF CALIFORNIA

 

UEFU] Y CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:81CR00116-KJM
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
MEGHAN MONFORT, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release MEGHAN MONFORT , Case No. _
2:SICR00116-KJM , Charge 21USC § 846, 841(3)(1) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $

Unsecured Appearance Bond $

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other) Pretrial conditions as Stated on the record.

75 be ééa&zd AZ/&O/é;w/Y§>Q.aoam alc)f @(@@,/b§,¢q;¢&§z

Issued at Sacramento,CA on December 19` 2018 at 2:00 pm

By fs)' Allison Claire)'s:‘ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

